Exhibit 10.5




EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of July 19, 2011 by and between Quepasa Corporation, a Nevada corporation
(the “Company”), and Geoff Cook (“Employee”).
 
WHEREAS, the Company, through its Board of Directors (the “Board”), desires to
retain the services of Employee, and Employee desires to be retained by the
Company, on the terms and conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.            EMPLOYMENT.  The Company hereby employs Employee, and Employee
hereby accepts employment, as Chief Operating Officer of the Company and
President, Consumer Internet Division upon the terms of and subject to this
Agreement.  Employee shall also serve as a member of the Board of Directors of
the Company and its subsidiary, Insider Guides, Inc. and a member of the
Executive Committee of the Company.  During the Term (as defined below), upon
the death, disability or resignation of a member of the Board who has been
appointed by Insider Guides, Inc. pursuant Section 5.19 of the Merger Agreement
among the Company, IG Acquisition Company and Insider Guides, Inc. (the “Merger
Agreement”), Employee shall have the right to designate, on behalf of Insider
Guides, Inc., a replacement for such director.
 
2.            TERM.  The term (the “Term”) of this Agreement shall commence on
the effective date of the merger between Insider Guides, Inc., a Delaware
corporation, and a subsidiary of the Company (the “Effective Date”), and shall
continue until otherwise terminated in accordance with the terms of this
Agreement.
 
3.            DUTIES.  As of the Effective Date and during the Term, Employee
will serve as Chief Operating Officer of the Company and President, Consumer
Internet Division and in such other capacities consistent with foregoing as
decided from time to time by Chief Executive Officer of the Company.  Consumer
Internet Division of the Company includes, but is not limited to, quepasa.com
and myyearbook.com.  As President, Consumer Internet Division, Employee will
have primary responsibility for hiring and terminating employment, and setting
compensation of Consumer Internet Division personnel subject to approval of
Chief Executive Officer of the Company, not to be unreasonably
withheld.  Employee shall diligently perform his duties as Chief Operating
Officer of the Company and President, Consumer Internet Division and shall
devote the substantial portion of his business time and effort to his employment
with the Company and such additional duties, consistent with the foregoing,
hereunder. During the Term, Employee shall not, directly or indirectly, alone or
as a member of a partnership, or as an officer, director, employee or agent of
any other person, firm or business organization engage in any other business
activities or pursuits requiring his personal service that materially conflict
with his duties hereunder or the diligent performance of such duties.
 
 
1

--------------------------------------------------------------------------------

 
 
4.             COMPENSATION.
 
a.             BASE SALARY. During the Term, Employee shall be paid a salary of
$250,000 per year, payable in equal installments no less frequently than monthly
(“Base Salary”). The Base Salary shall be reviewed at least annually by the
Board of Directors or any Committee of the Board delegated the authority to
review executive compensation.
 
b.            OPTION AND BONUS. In addition to Base Salary, Employee is awarded
as of the Effective Date an option to purchase 450,000 shares, with a per-share
exercise price equal to the per-share closing price of the Company’s common
stock as quoted on the NYSE Amex Stock Exchange under the symbol “QPSA” as of
the Effective Date, and subject to the conditions contained in a separate stock
option agreement to be entered into between Employee and the Company no later
than thirty (30) days after the Effective Date, and the Company’s 2006 Stock
Incentive Plan (the “Stock Incentive Plan”). This option shall vest as provided
in Schedule A hereto.  In addition, Employee shall participate in the management
bonus program established by the Company (the “Management Bonus Program”) with
an annual targeted bonus equal to no less than 85% of the average of the
Company’s Chief Executive Officer and Chief Financial Officer of the Company's
respective bonuses under the Management Bonus Program for the applicable year,
to be paid in the equivalent value of fully-vested options to purchase shares of
the Company’s common stock and/or shares of the Company’s common stock, provided
that if and to the extent that the Chief Executive Officer's or Chief Financial
Officer's bonuses are paid in cash, Employee's bonus shall also be paid in cash.
 
c.             INSURANCE. During the Term, Employee shall be entitled to
participate in all health, life, disability and other insurance programs, if
any, that the Company and its subsidiaries may offer to other key executive
employees of the Company and its subsidiaries.
 
d.             PAID TIME OFF. Employee shall be entitled to six (6) weeks’ paid
time off (in addition to holidays) in each calendar year during the Term;
provided, that Employee may take only two (2) weeks’ paid time off within any
calendar month. Except with respect to paid time off unused as the result of a
request by the Company to postpone scheduled paid time off, any unused paid time
off from one calendar year shall not carryover to any subsequent calendar year.
 
e.             EXPENSE REIMBURSEMENT. Employee shall, upon submission of
appropriate supporting documentation, be entitled to reimbursement of reasonable
out-of-pocket expenses incurred in the performance of his duties hereunder in
accordance with policies established by the Company. Such expenses shall
include, without limitation, reasonable entertainment expenses, gasoline and
toll expenses and cellular phone use charges, if such charges are directly
related to the business of the Company.
 
5.             GROUNDS FOR TERMINATION.  The Board of Directors of the Company
may terminate this Agreement for Cause. As used herein, “Cause” shall mean any
of the following: (i) an act of willful misconduct or gross negligence by
Employee in the performance of his material duties or obligations to the
Company; provided, that if such act is capable of cure, Employee shall be given
written notice and such act shall not be deemed a basis for Cause if cured
within sixty (60) days after written notice is received by Employee specifying
the alleged failure in reasonable detail (and during such sixty (60) day period,
Employee shall continue to be employed by the Company at full pay); (ii)
conviction of Employee of a felony involving moral turpitude; or (iii) a
material act of dishonesty or breach of trust on the part of Employee resulting
or intended to result directly or indirectly in personal gain or enrichment at
the expense of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
6.             TERMINATION BY EMPLOYEE.  Employee may terminate this Agreement
for Good Reason. As used herein, “Good Reason” means:
 
a.             The Company materially breaches the provisions of this Agreement
(except those set forth in Paragraph 4(a) of this Agreement) and Employee
provides at least fifteen (15) days’ prior written notice to the Company of the
existence of such breach and his intention to terminate this Agreement (no such
termination shall be effective if such breach is cured during such period); or
 
b.             The Company fails to comply with the provisions of Paragraph 4(a)
herein or to pay any amounts due under the Management Bonus Program pursuant to
Paragraph 4(b) herein for an uninterrupted ten (10) day period;
 
c.             The Company requires Employee to work in a non-supervisory or
non-management position;
 
d.             The Company decreases Employee’s compensation (Base Salary or
percentage of bonus opportunity);
 
e.             The Company materially reduces Employee’s welfare benefits,
including, without limitation, paid vacation, paid sick time, paid legal and
float holidays, medical, dental and cancer insurance, hospital indemnity,
Flexible Spending, Short- and Long-term Disability insurance, Basic Group Term
Life/ AD&D insurance, Supplemental Life/AD&D insurance, Spouse Life/Spouse AD&D
insurance, Dependent Life insurance, Vision Plan, 401(k) plan, Employee
Assistance Program, or education reimbursement program (collectively, the
“Benefits”); provided, however, that any change in the Benefits that is made by
the Company and that applies to its employees generally shall not be considered
“Good Reason”; or
 
f.              The Employee is required, without his prior written consent, to
relocate his office more than seventy-five (75) miles from the office where
Employee currently reports.
 
7.             PAYMENTS AND OTHER PROVISIONS UPON TERMINATION.
 
a.            TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. In the event
Employee’s employment with the Company (including its subsidiaries) is
terminated by the Company for Cause or by Employee without Good Reason, then, on
or before Employee’s last day of employment with the Company, the provisions of
this Paragraph 7(a) shall apply.
 
(i)             Accrued Obligations. The Company shall pay in a lump sum to
Employee at the time of Employee’s termination the amount of compensation
payable to Employee for services rendered to the Company, as well as
compensation for unused vacation time and earned bonus that is accrued but
unpaid. Any and all other rights granted to Employee under this Agreement shall
terminate as of the date of such termination.
 
(ii)            Non-competition; Non-solicitation. The provisions of Paragraphs
13 and 14 shall, at the option of the Company in its sole discretion, continue
to apply with respect to Employee for a period of up to six (6) months following
the date of such termination, so long as the Company: (A) provides a written
notice to Employee within five (5) business days after Employee’s termination
that the Company wishes to exercise its right to require the Employee to comply
with Paragraphs 13 and 14 hereof; and (B) the Company thereafter pays to
Employee in periodic installments, without interest, in accordance with the
regular salary payment practices of the Company an amount equal to (1) the
amount of Employee’s Base Salary and target bonus as in effect immediately prior
to Employee’s date of termination, multiplied by (2) the number of months that
the Company is requiring the non-competition and non-solicitation covenants to
remain in place, divided by (3) 12. The first such installment of Base Salary
and target bonus shall be paid on or before the delivery of the notice described
in the prior sentence of this Paragraph 7(a)(ii). Paragraphs 13 and 14 of this
Agreement shall no longer apply to Employee if the Company fails to pay the
amounts required under this Paragraph 7(a)(ii) for an uninterrupted ten (10) day
period and such failure is not cured within five (5) days after written notice
of such failure is delivered to the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
b.            TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. In the event
Employee’s employment with the Company (including its subsidiaries) is
terminated by the Company for any reason other than for Cause, other than as a
consequence of Employee’s death, Disability (as defined below) or normal
retirement under the Company’s retirement plans and practices, or by Employee
for Good Reason, the provisions of this Paragraph 7(b) shall apply. In addition
to the amounts stated below, Employee shall be paid any other amounts by the
Company which are due and payable to him but which remain unpaid as of the date
of such termination.
 
(i)            Salary, Performance Award, and Bonus Payments. On or before
Employee’s last day of employment with the Company, the Company shall pay in a
lump sum to Employee, as compensation for services rendered to the Company, a
cash amount equal to two (2) times the amount of Employee’s Base Salary and two
times his target bonus amount under the Management Bonus Program as in effect
immediately prior to his date of termination.  Notwithstanding the foregoing, if
Employee is a “Specified Employee” of the Company for purposes of Code Section
409A at the time of a payment event set forth in Paragraph 7(b) and the Company
determines in good faith no applicable exception to the requirements of Code
Section 409A exists for the payment, then no payments pursuant to this Paragraph
7(b)(i) shall be made to Employee by the Company until the amount of time has
passed that is necessary to avoid incurring excise taxes under Code Section
409A.  Should this provision result in a delay of payments to Employee, on the
first day any such payments may be made without incurring a penalty pursuant to
Code Section 409A (the “409A Payment Date”), the Company shall begin to make
such payments as described in this Paragraph 7(b)(i), provided that any amounts
that would have been payable earlier but for the application of this Paragraph
7(b)(i) shall be paid in lump-sum on the 409A Payment Date along with accrued
interest at the prime rate of interest set forth in the Western Edition of the
Wall Street Journal from the date that payments to Employee should have been
made under this Agreement.  The balance of such severance payments shall be
payable in accordance with regular payroll timing and the COBRA premiums shall
be reimbursed monthly.  For purposes of this provision, the term Specified
Employee shall have the meaning set forth in Code Section 409A(2)(B(i) or any
successor provision and the treasury regulations and rulings issued thereunder.
 
(ii)            Vesting of Options and Rights. Notwithstanding the vesting
period set forth in this Agreement, the Stock Incentive Plan and any related
stock option agreements between the Company and Employee for stock options
granted Employee by the Company, all stock options shall be vested and
immediately exercisable upon termination of Employee’s employment by the Company
without Cause, by Employee for Good Reason, or by reason of death or Disability.
In addition, Employee will have the right to exercise all such options for a
period of two (2) years following such termination.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii)           Benefit Plan Coverage. The Company shall maintain in full force
and effect for Employee and his dependents, for twelve (12) months after the
date of termination, all life, health, accident, and disability benefit plans
and other similar employee benefit plans, programs and arrangements in which
Employee or his dependents were entitled to participate immediately prior to the
date of termination, in such amounts as were in effect immediately prior to the
date of termination, provided that such continued participation is possible
under the general terms and provisions of such benefit plans, programs and
arrangements. In the event that participation in any benefit plan, program or
arrangement described above is barred, or any such benefit plan, program or
arrangement is discontinued or the benefits there under materially reduced, the
Company shall arrange to provide Employee and his dependents, for six (6) months
after the date of termination, with benefits substantially similar to those that
they were entitled to receive under such benefit plans, programs and
arrangements immediately prior to the date of termination. Notwithstanding any
time period for continued benefits stated in this Paragraph 7(b)(iii), all
benefits in this Paragraph 7(b)(iii) will terminate on the date that Employee
becomes an employee of another employer and eligible to participate in the
employee benefit plans of such other employer. To the extent that Employee was
required to contribute amounts for the benefits described in this Paragraph
7(b)(iii) prior to his termination, he shall continue to contribute such amounts
for such time as these benefits continue in effect after termination.
 
(iv)          Other Compensation. Any awards previously made to Employee under
any of the Company’s compensation plans or programs and not previously paid
shall immediately vest on the date of his termination and shall be paid on that
date and included as compensation in the year paid.
 
(v)           Savings and Other Plans. Except as otherwise provided herein or
under the terms of the applicable plans relating to termination of employment,
Employee’s active participation in any savings, retirement, profit sharing or
supplemental employee retirement plans or any deferred compensation or similar
plan of the Company or any of its subsidiaries shall continue only through the
last day of his employment. All other provisions, including any distribution
and/or vested rights under such plans, shall be governed by the terms of those
plans.
 
(vi)           Non-competition; Non-solicitation. The provisions of Paragraphs
13 and 14 shall apply to Employee for six (6) months following the date of
termination. Paragraphs 13 and 14 of this Agreement shall no longer apply to
Employee if the Company fails to pay the amounts required under the provisions
of Paragraph 7(b)(i) for an uninterrupted ten (10) day period and such failure
is not cured within five (5) days after written notice of such failure is
delivered to the Company.
 
c.            The provisions of this Paragraph 7 shall apply if Employee’s
employment is terminated prior to or more than one (1) year after the occurrence
of a Change of Control (as defined below). Upon the occurrence of any Change of
Control, until the first anniversary of such Change of Control, the provisions
of Paragraph 8 shall apply in place of this Paragraph 7; provided, however, that
in the event that Employee’s employment is terminated by Employee after a Change
of Control without Good Reason, then the provisions of Paragraph 8 shall not
apply and the provisions of Paragraph 7(a) shall instead apply.
 
 
5

--------------------------------------------------------------------------------

 
 
8.             PAYMENT AND OTHER PROVISIONS AFTER CHANGE OF CONTROL.
 
a.             SALARY, PERFORMANCE AWARD, AND BONUS PAYMENTS: Following the
occurrence of a Change of Control (other than as a consequence of his death or
Disability (as defined below), Employee shall be entitled to receive from the
Company, the following:
 
(i)             Base Salary. An amount equal to two (2) times Employee’s Base
Salary as in effect at the date of termination shall be paid in a lump sum on
the date of termination;
 
(ii)            Target Bonus.  An amount equal to two (2) times Employee’s
target bonus amount under the Management Bonus Program for the fiscal year in
which the date of termination occurs, to be paid in a lump sum on the date of
termination; and
 
(iii)           Other Benefits. All benefits under Paragraphs 7(b)(ii),
7(b)(iii), 7(b)(iv), and 7(b)(v) shall be extended to Employee as described in
such Paragraphs; provided, however, that all stock options held by Employee as
of the date of a Change in Control shall fully vest and immediately become
exercisable in full.  In the event that Employee is terminated following a
Change in Control, all stock options held by Employee shall remain exercisable
for a period of two (2) years following such termination.
 
(iv)           Section 409A Compliance.  Notwithstanding the foregoing, if
Employee is a “Specified Employee” of the Company for purposes of Code Section
409A at the time of a payment event set forth in Paragraph 8(a) and the Company
determines in good faith that no applicable exception to the requirements of
Code Section 409A exists for the payment, then no payments pursuant to
Paragraphs 8(a)(i) and (ii) shall be made to Employee by the Company until the
amount of time has passed that is necessary to avoid incurring excise taxes
under Code Section 409A.  Should this provision result in a delay of payments to
Employee, on the first day any such payments may be made without incurring a
penalty pursuant to Code Section 409A (the “409A Payment Date”), the Company
shall begin to make such payments as described in Paragraphs 8(a)(i) and (ii),
provided that any amounts that would have been payable but for the application
of this Paragraph 8(a)(iv), shall be paid in lump-sum on the 409A Payment Date
along with accrued interest at the prime rate of interest set forth in the
Western Edition of the Wall Street Journal from the date that payments to
Employee should have been made under this Agreement.  The balance of such
severance payments shall be payable in accordance with regular payroll timing
and the COBRA premiums shall be reimbursed monthly.  For purposes of this
provision, the term Specified Employee shall have the meaning set forth in Code
Section 409A(2)(B)(i) or any successor provision and the treasury regulations
and rulings issued thereunder.
 
b.             NON-COMPETITION/NON-SOLICITATION PERIOD. In the event of a
termination under the circumstances described in Paragraph 8(a), the provisions
of Paragraphs 13 and 14 shall be without force and effect and shall not apply to
Employee.
 
c.             GROSS-UP PAYMENT. In the event that any amount payable to
Employee pursuant to this Agreement (collectively, the “Payments”) is determined
to constitute a “parachute payment” (within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”)), and that any Payments
result in the imposition on Employee of an excise tax under Section 4999 of the
Code or any successor statute or regulation (an “Excise Tax”), the Company shall
pay to Employee an additional amount (a “Gross-Up Payment”) such that the net
amount retained by Employee with respect to the Payments, after deduction of any
Excise Tax on the Payments and any Federal, state and local income tax and
Excise Tax on the Gross-Up Payment (and any interest and penalties thereon), but
before deduction for any Federal, state or local income or employment tax
withholding on such Payments, shall be equal to the amount of the Payments. The
Gross-Up Payment shall be paid to Employee within five (5) days of a
determination that such Excise Tax is due, but in no event later than the end of
Employee’s taxable year following Employee’s taxable year in which such Excise
Tax owed by Employee that is subject to Gross-Up Payment is remitted to the
applicable taxing authority.
 
 
6

--------------------------------------------------------------------------------

 
 
d.             CHANGE OF CONTROL.  For purposes of this Agreement, the term
“Change of Control” means and includes each of the following:
 
(i)            A sale, transfer, or other disposition by the Company through a
single transaction or a series of transactions of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities to any “Unrelated Person” or “Unrelated Persons” acting
in concert with one another and a replacement of the majority of the members of
the Board under this Paragraph 8(d)(iv). For purposes of this definition, the
term “Person” shall mean and include any individual, partnership, joint venture,
association, trust, corporation, or other entity (including a “group” as
referred to in Section 13(d)(3) of the Exchange Act). For purposes of this
definition, the term “Unrelated Person” shall mean and include any Person other
than the Company, or an employee benefit plan of the Company;
 
(ii)           A sale, transfer, or other disposition through a single
transaction or a series of related transactions of all or substantially all of
the assets of the Company to an Unrelated Person or Unrelated Persons acting in
concert with one another;
 
(iii)          Any consolidation or merger of the Company with or into an
Unrelated Person, unless immediately after the consolidation or merger the
holders of the common stock of the Company immediately prior to the
consolidation or merger are the beneficial owners of securities of the surviving
corporation representing at least 50% of the combined voting power of the
surviving corporation’s then outstanding securities; or
 
(iv)          A replacement of the majority of the members of the Board during
any 12-month period by individuals whose appointment or election to the Board is
not approved by a majority of the Board prior to the date of the appointment or
election. 
 
9.            TERMINATION BY REASON OF DEATH.  If Employee shall die while
employed by the Company, both prior to termination of employment and during the
Term of this Agreement, except as otherwise provided herein, all of Employee’s
rights under this Agreement shall terminate following the payment of such
amounts of Base Salary that have accrued but remain unpaid, the payment of a pro
rata portion of his target bonus amount under the Management Bonus Program
through the month in which his death occurs, plus three (3) additional months of
such salary and bonus payments. All benefits under Paragraphs 7(b)(ii), 7(b)(iv)
and 7(b)(v) herein shall be extended to Employee’s estate as described in such
Paragraphs. In addition, Employee’s eligible dependents shall receive continued
benefit plan coverage under Paragraph 7(b)(iii) for three (3) months from the
date of Employee’s death.
 
10.           TERMINATION BY DISABILITY.  Employee’s employment hereunder may be
terminated by the Company for Disability. In such event, except as otherwise
provided herein, all of Employee’s rights under this Agreement shall terminate
with the payment of such amounts of Base Salary that have accrued but remain
unpaid as of thirtieth (30th) day after such notice is given. All benefits under
Paragraphs 7(b)(ii), 7(b)(iii), 7(b)(iv) and 7(b)(v) shall be extended to
Employee as described in such Paragraphs. In addition, Paragraphs 13 and 14
shall continue to apply to Employee for a period of one(1) year from the date of
such termination.
 
 
7

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Disability” means, as a result of Employee’s
incapacity due to physical or mental illness:
 
a.              Employee shall have been absent from his duties as an officer of
the Company on a substantially full-time basis for six (6) consecutive months;
and
 
b.             Within thirty (30) days after the Company notifies Employee in
writing that it intends to replace him, Employee shall not have returned to the
performance of his duties as an officer of the Company on a full-time basis.
 
11.           RETIREMENT.  If during the Term or any extension thereof, the
Company adopts a retirement plan with respect to executive officers of the
Company, Employee shall have the right to participate in such policy and the
provisions of such policy shall supersede the provisions of the preceding
sentence.
 
12.           INDEMNIFICATION.  If litigation shall be brought, in the event of
breach or to enforce or interpret any provision contained herein, the
non-prevailing party shall indemnify the prevailing party for reasonable
attorney’s fees (including those for negotiations, trial and appeals) and
disbursements incurred by the prevailing party in such litigation, and hereby
agrees to pay prejudgment interest on any money judgment obtained by the
prevailing party calculated at the generally prevailing NationsBank of Florida,
N.A. base rate of interest charged to its commercial customers in effect from
time to time from the date that payment(s) to him should have been made under
this Agreement.
 
13.           NON-COMPETITION.
 
a.             At all times during the Term, and for such additional periods as
may otherwise be set forth in this Agreement in reference to this Paragraph 13,
Employee shall not, directly or indirectly, engage in any business, enterprise
or employment, whether as owner, operator, shareholder, director, partner,
creditor, consultant, agent or any capacity whatsoever that manufactures
products designed to compete directly with products of the Company or markets
such products anywhere in the world where the Company (i) is engaged in business
or (ii) has evidenced an intention of engaging in business. Employee
acknowledges that he has read the foregoing and agrees that the nature of the
geographical restrictions is reasonable given the international nature of the
Company’s business. In the event that these geographical or temporal
restrictions are judicially determined to be unreasonable, the parties agree
that these restrictions shall be judicially reformed to the maximum restrictions
which are reasonable.
 
 
8

--------------------------------------------------------------------------------

 
 
b.             Notwithstanding the provisions of the preceding Paragraph 13(a),
Employee may accept employment with a company that would be deemed to be a
competitor of the Company as described in the previous sentence (a
“Competitor”), so long as (i) the Competitor has had annual revenues of at least
$1 billion in each of the prior two (2) fiscal years, (ii) the Competitor’s
revenues for products and maintenance in direct competition with the Company do
not exceed 50% of its total revenues, and (iii) Employee’s responsibilities are
solely for divisions or subsidiaries of the Competitor that do not compete with
the Company.
 
14.           NON-SOLICITATION OF EMPLOYEES AND CUSTOMERS.  At all times during
the Term, or for such additional periods as may otherwise be set forth in this
Agreement in reference to this Paragraph 14, Employee shall not, directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity, (i) attempt to employ, employ or enter into any
contractual arrangement with any employee or former employee of the Company, its
affiliates, subsidiaries or predecessors in interest, unless such employee or
former employee has not been employed by the Company, its affiliates,
subsidiaries or predecessors in interest during the twelve (12) months prior to
Employee’s attempt to employ him, or (ii) call on or solicit any of the actual
or targeted prospective customers of the Company or its affiliates, subsidiaries
or predecessors in interest with respect to any matters related to or
competitive with the business of the Company.
 
15.           CONFIDENTIALITY.
 
a.             NONDISCLOSURE. Employee acknowledges and agrees that the
Confidential Information (as defined below) is a valuable, special and unique
asset of the Company’s business. Accordingly, except in connection with the
performance of his duties hereunder, Employee shall not at any time during or
subsequent to the term of his employment hereunder disclose, directly or
indirectly, to any person, firm, corporation, partnership, association or other
entity any proprietary or confidential information relating to the Company or
any information concerning the Company’s financial condition or prospects, the
Company’s customers, the design, development, manufacture, marketing or sale of
the Company’s products or the Company’s methods of operating its business
(collectively, the “Confidential Information”). The Confidential Information
shall not include information which, at the time of disclosure, is known or
available to the general public by publication or otherwise through no act or
failure to act on the part of Employee.
 
b.             RETURN OF CONFIDENTIAL INFORMATION. Upon termination of
Employee’s employment for any reason, or at any time at the request of the
Company, Employee shall promptly return all Confidential Information in the
possession or under the control of Employee to the Company and shall not retain
any copies or other reproductions or extracts thereof. Employee shall at any
time at the request of the Company destroy or have destroyed all memoranda,
notes, reports, and documents, whether in “hard copy” form or as stored on
magnetic or other media, and all copies and other reproductions and extracts
thereof, prepared by Employee and shall provide the Company with a certificate
that the foregoing materials have in fact been returned or destroyed.
 
c.             BOOKS AND RECORDS. All books, records and accounts whether
prepared by Employee or otherwise coming into Employee’s possession, shall be
the exclusive property of the Company and shall be returned immediately to the
Company upon termination of Employee’s employment hereunder or upon the
Company’s request at any time.
 
16.           INJUNCTION/SPECIFIC PERFORMANCE SETOFF.  Employee acknowledges
that a breach of any of the provisions of Paragraphs 13, 14 or 15 hereof would
result in immediate and irreparable injury to the Company which cannot be
adequately or reasonably compensated at law. Therefore, Employee agrees that the
Company shall be entitled, if any such breach shall occur or be threatened or
attempted, to a decree of specific performance and to a temporary and permanent
injunction, without the posting of a bond, enjoining and restraining such breach
by Employee or his agents, either directly or indirectly, and that such right to
injunction shall be cumulative to whatever other remedies for actual damages to
which the Company is entitled. Employee further agrees that the Company may set
off against or recoup from any amounts due under this Agreement to the extent of
any losses incurred by the Company as a result of any breach by Employee of the
provisions of Paragraphs 13, 14 or 15 hereof.
 
 
9

--------------------------------------------------------------------------------

 
 
17.           ENFORCEABILITY.   Any provision in this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
18.           SUCCESSORS.  This Agreement shall be binding upon Employee and
inure to his and his estate’s benefit, and shall be binding upon and inure to
the benefit of the Company and any permitted successor of the Company. Neither
this Agreement nor any rights arising hereunder may be assigned or pledged by
Employee or anyone claiming through Employee, or by the Company, except to any
corporation which is the successor in interest to the Company by reason of a
merger, consolidation or sale of substantially all of the assets of the Company.
The foregoing sentence shall not be deemed to have any effect upon the rights of
Employee upon a Change of Control.
 
19.           CONTROLLING LAW.  This Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the State of Florida.  Venue
for any dispute will be Palm Beach County.
 
20.           NOTICES.  Any notice required or permitted to be given hereunder
shall be written and sent by registered or certified mail, telecommunicated or
hand delivered at the address set forth herein or to any other address of which
notice is given:
 
 
To the Company:
Quepasa Corporation

 
324 Datura Street Suite 114

 
West Palm Beach, FL 33401

 
Attention:  Michael Matte

 
                                           To Employee:
Geoff Cook6
Harbourton Ridge Drive

 
Pennington, NJ 08534

 
21.           ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties hereto on the subject matter hereof and may not be modified
without the written agreement of both parties hereto.
 
22.           WAIVER.  A waiver by any party of any of the terms and conditions
hereof shall not be construed as a general waiver by such party.
 
23.           COUNTERPARTS.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and both of which together shall
constitute a single agreement.
 
24.           INTERPRETATION.  In the event of a conflict between the provisions
of this Agreement and any other agreement or document defining rights and duties
of Employee or the Company upon Employee’s termination, the rights and duties
set forth in this Agreement shall control.
 
 
10

--------------------------------------------------------------------------------

 
 
25.           CERTAIN LIMITATIONS ON REMEDIES.  Paragraph 7(b) provides that
certain payments and other benefits shall be received by Employee upon the
termination of Employee by the Company other than for Cause and states that
these same provisions shall apply if Employee terminates his employment for Good
Reason. It is the intention of this Agreement that if the Company terminates
Employee other than for Cause (and other than as a consequence of Employee’s
death, Disability or normal retirement) or if Employee terminates his employment
with Good Reason, then the payments and other benefits set forth in Paragraph
7(b) shall constitute the sole and exclusive remedies of Employee.
 
26.           SURVIVAL.  This Agreement shall terminate upon termination prior
to the Effective Date of the Merger Agreement.  Notwithstanding the provisions
of Paragraph 2, the provisions of Paragraphs 13, 14, and 15 shall survive the
expiration or early termination of this Agreement at any time after the
Effective Date.
 
27.           CERTAIN FEES.  The Company shall promptly reimburse Employee for
reasonable legal fees and other expenses incurred by him in connection with the
preparation and execution of this Agreement. In the event of any dispute under
this Agreement as to which Employee is the prevailing party, the Company shall
promptly reimburse Employee for reasonable legal fees and other expenses
incurred by him in connection with such dispute.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Employment Agreement has been executed by the parties
as of the date first above written.
 
COMPANY:


Quepasa CORPORATION






By: /s/ John Abbott
Title: Chief Executive Officer


 
EMPLOYEE:
 
/s/ Geoff Cook
Geoff Cook


 


Signature Page
 
12